Citation Nr: 0402180	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  00-21 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement of the veteran to assign an apportionment of 
nonservice-connected pension to his parents.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  




INTRODUCTION
The veteran had active military duty from August 1973 to 
April 1974.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2000 notification by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, informing the veteran that, VA nonservice-
connected pension benefits having been terminated by reason 
of his incarceration for a felony, and that he could not 
elect an apportionment of his pension in favor of his 
parents.  The case is not ready for appellate review.   


REMAND

In his September 2000 VA form 9, Substantive Appeal, the 
veteran requested either a hearing before a Board Member in 
Washington DC, or a Travel Board hearing at the local RO.  
The RO acknowledged this request in correspondence to the 
veteran in November 2000, which explained how hearings were 
scheduled and conducted, and which asked him to elect what 
type of hearing he wanted.  In December 2000, the veteran's 
delegated representative reported that the veteran wanted a 
Travel Board hearing to be conducted at the local RO.  No 
hearing was subsequently scheduled or held, the veteran has 
not waived his request for such hearing, and the October 2000 
VA Form 8, Certification of Appeal, acknowledges the hearing 
request but indicates no final disposition.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 20.704, 20.1304(a) (2003).

Accordingly, the case is REMANDED:  

The veteran should be scheduled for a 
Travel Board Hearing to be conducted at 
the Portland RO.  The RO should contact 
the appropriate Oregon State Correctional 
Department and attempt to arrange for the 
veteran to be made available for such 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


